Case 6:20-cv-00131-H Document 15 Filed 04/16/21 Page1of5 PagelD 95

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
SAN ANGELO DIVISION
JACK MILLER,
Plaintiff,
v. No. 6:20-CV-131-H

MICHAEL WEBBER, et al.,

 

Defendants.

SCHEDULING ORDER FOR CONSIDERATION
OF THE DEFENSE OF QUALIFIED IMMUNITY

Before the Court is the parties’ Joint Report Regarding Contents of Scheduling
Order. Dkt. No. 14. In their joint report, the parties propose that the Court resolve the
qualified-immunity, official-immunity, and governmental-immunity questions by a
dispositive motion. Jd. at 4. In accordance with this request and pursuant to Fed. R. Civ. P.
16(b), the local rules of this Court (except as modified herein), and Schultea v. Wood, 47 F.3d
1427 (Sth Cir. 1995), the Court finds that the following schedule should govern the
disposition of this case. Unless otherwise ordered or modified by this order, all limitations
and requirements of the Federal Rules of Civil Procedure and this Court’s local rules must
be observed.

I. Summary of Critical Deadlines and Dates

 

 

 

 

 

 

Dispositive Motion(s) Based on Immunity | June 30, 2021

(q 1)

Motion for Leave to Conduct Limited Fourteen Days After the Filing of
Discovery (§ 2) Dispositive Motion(s) Based on Immunity
Response(s) to a Motion for Leave to Seven Days After the Filing of a Motion for
Conduct Limited Discovery ({ 2) Leave to Conduct Limited Discovery

 

 

 
Case 6:20-cv-00131-H Document 15 Filed 04/16/21 Page 2of5 PagelD 96

I. Scheduling Instructions

1. Dispositive Motion(s) Based on Immunity: The Court will decide each
defendant’s entitlement to qualified immunity, state immunity, and governmental immunity
on an expedited basis through a dispositive motion filed under Federal Rule of Civil
Procedure 56. Thus, the defendants shall file any dispositive motion(s) under Federal Rule
of Civil Procedure 56 based on the defenses of qualified immunity, state immunity, and
government immunity by June 30, 2021.'

A dispositive motion must be accompanied by or incorporate a brief. The party
filing a dispositive motion must, in a separate section at the beginning of the brief, identify
the live pleadings for each party who has appeared in the action and specify the name of
each pleading, the date it was filed, and the pleadings’ document numbers on the Court's
docket.

Any affidavits, depositions, written discovery materials, or other summary-judgment
evidence must be included in a separate appendix. The appendix must be numbered
sequentially from the first page through the last and include an index of all documents
included. An envelope that contains a non-documentary or oversized exhibit must be
numbered as if it were a single page. See N.D. Tex. L. Civ. R. 56.6. The moving party must
bracket in the margin of each document in the appendix the portions of the document on
which the movant relies, and, when citing record materials in its brief, the moving party
must support each assertion by citing each relevant page of its appendix.

If a motion is timely filed, the Court may establish a briefing schedule by separate

order. But if the Court does not establish a briefing schedule by separate order, the briefing

 

' The defendants are encouraged to file a joint summary-judgment motion to the extent possible.

 

 
Case 6:20-cv-00131-H Document 15 Filed 04/16/21 Page 3o0f5 PagelD 97

schedule will be set by the Northern District of Texas Local Civil Rules. Except as provided
in an order by the Court, no supplemental pleadings, briefs, summary-judgment evidence, or
other documents will be allowed in connection with the motion for summary judgment or
response without leave of court. See N.D. Tex. L. Civ. R. 56.7.

If a dispositive motion becomes moot for any reason, such as the filing of an
amended complaint or settlement, the moving party must notify the Court immediately.

2. Discovery: All discovery is stayed pending the resolution of the defendants’
immunity defenses. Courts have inherent power “to control the disposition of the causes on
is docket with economy of time and effort for itself, for counsel, and for litigants.” Landis v.
N. Am. Co., 299 U.S. 248, 254 (1936); see In re Beebe, 56 F.3d 1384 (Sth Cir. 1995) (citing
Landis in support of stay). A stay of discovery is particularly appropriate when a defendant
asserts an immunity defense. See Wells v. State Att’y Gens. of La., 469 F. App’x 308, 310 (Sth
Cir. 2012) (“[D]iscovery generally is not allowed until the resolution of immunity issues in
the case.”). And in the context of qualified immunity, a discovery stay is mandatory unless
the plaintiffs alleges facts to overcome the defense of qualified immunity, and limited
discovery may be conducted prior to the resolution of qualified immunity only if the
discovery is narrowly tailored to uncover only those facts needed to rule on the immunity
claim. See Wicks v. Miss. State Emp’t Servs., 41 F.3d 991, 994~95 (Sth Cir. 1995).
Accordingly, there is good cause to stay discovery at least as to the claims for which the
defendants assert qualified immunity as a defense. Additionally, in the interest of efficiency
and fairness, the Court finds that discovery should be stayed as to the remaining claims, all
for which the defendants have asserted the defenses of state official and governmental

immunity.

 
Case 6:20-cv-00131-H Document 15 Filed 04/16/21 Page 4of5 PagelD 98

If the defendants file dispositive a motion under Rule 56 and a party contends that it
cannot adequately respond without an opportunity to engage in discovery, the party may
file a motion for leave to conduct limited discovery pertaining to qualified immunity. Any
motion for leave to conduct limited discovery shall be filed within fourteen days of the filing
of a dispositive motion under Rule 56. Such a motion must include the specific discovery
requests that the plaintiff seeks to serve on the defendants and a brief that cites to relevant
authorities and explains why the discovery is necessary to enable the plaintiff to respond to
the immunity issues raised in the dispositive motion. The Court will permit discovery only
if (1) the defendants’ immunity claims turn “at least partially on a factual question,” (2) the
Court “is unable to rule on the immunity defense without further clarification of the facts,”
and (3) the discovery requested is ‘narrowly tailored to uncover only those facts needed to
rule on the immunity claim.” See Lion Boulos v. Wilson, 834 F.2d 504, 508 (Sth Cir. 1987).

Any response to a motion for leave to conduct limited discovery must be filed within
seven days of the filing of the motion for leave.

3. Modification of Scheduling Order: This Order shall control the disposition
of the immunity issues in this case unless it is modified by the Court upon a showing of
good cause and by leave of court. Fed. R. Civ. P. 16(b)(4). Conclusory statements will not
suffice to show good cause, even if the motion is agreed or unopposed. After the Court
issues a ruling on any dispositive motion(s) filed on the basis of immunity, or if no such
motions are timely filed, the Court will issue a scheduling order governing the conduct of

the remaining pretrial proceedings.

 
Case 6:20-cv-00131-H Document 15 Filed 04/16/21 Page5of5 PagelD 99

4. Compliance with this Order: Counsel and the parties are expected to

comply fully with this Order. Failure to comply will cause the Court to consider the entire

Onn Qo. Mo

JAMES WESLEY HENDRIX
UNJWED STATES DISTRICT JUDGE

range of sanctions available.

So ordered on April [G , 2021.
